UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO.1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 17, 2009 DÉCOR PRODUCTS INTERNATIONAL, INC. (F/K/A) MURALS BY MAURICE, INC. (Exact Name of Registrant as Specified in Charter) Florida000-5327220-8565429 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 6 Economic Zone, Wushaliwu, Chang’an Town Dongguan, Guangdong Province, China (Registrant’s Address) Registrant’s telephone number, including area code: 0769-85533948 295 Northwest 89th Avenue Coral Springs, Florida 33071 (Former name or former address, if changed since last report) This Current Report on Form 8-K/A is filed by Décor Products International, Inc. (F/K/A Murals by Maurice, Inc.), a Florida corporation (the “Registrant”), in connection with the items described below. It amends that certain Current Report on Form 8-K, dated July 17, 2009, which was filed by the Registrant with the Commission on July 23, 2009. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 DÉCOR PRODUCTS INTERNATIONAL, INC. CURRENT REPORT ON FORM 8-K TABLE OF CONTENTS Item 1.01 Entry into a Material Definitive Agreement3 Item 2.01Completion of Acquisition or Disposition of Assets3 Plan of Exchange 3 Description of Murals by Maurice, Inc. Business 3 Description of Wide Broad Group Ltd. Business 3 Management’s Discussion and Analysis or Plan of Operations 4 Risk Factors 6 Security Ownership of Certain Beneficial Owners and Management 8 Directors and Executive Officers 9 Executive Compensation 10 Certain Relationships and Related Transactions 10 Description of Securities 10 Item 3.02Unregistered Sales of Equity Securities 11 Item 5.01Changes in Control of Registrant 12 Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers 12 Item 5.06Change in Shell Company Status 12 Item 9.01Financial Statements and Exhibits 12 2 Table of Contents Item 1.01Entry into a Material Definitive Agreement As of July 17, 2009, Décor Products International, Inc. (F/K/A Murals by Maurice, Inc.) a Florida corporation (including its successors and assigns, “MUBM” or “Registrant” or “Company”); Maurice Katz, a Director and beneficial owner of a majority of the outstanding shares of common stock of MUBM (“Maurice”); Wide Broad Group Ltd., a company organized and existing under the laws of the British Virgin Islands (including its successors and assigns “Wide Broad”), Man Kwai Ming, an individual and Smart Approach Investments Limited a British Virgin Islands corporation (each a “Wide Broad Shareholder”) and together with their successors and assigns, collectively the “Wide Broad Shareholders”), Dongguan CHDITN Printing Co., Ltd., a company organized and existing under the laws of the People’s Republic of China (“CHDITN”), and the shareholders of CHDITN (the “CHDITN Shareholders”) and entered into a Plan of Exchange. The terms of the Plan of Exchange are set forth in Item 2.01 of this Current Report on Form 8-K. The Plan of Exchange is attached hereto as Exhibit 10.1. Item 2.01Completion of Acquisition or Disposition of Assets Plan of Exchange Plan of Exchange (the “POE”) was executed as of July 17, 2009 by and among MUBM, Maurice, Wide Broad, the Wide Broad Shareholders, and CHDITN. The POE states that the capital of MUBM consists of 100,000,000 authorized shares of Common Stock, par value $.001, of which 9,043,214 shares are currently issued and outstanding. The capital of Wide Broad consists of 1,000 ordinary shares authorized, par value $1.00, of which 1,000 ordinary shares are issued and outstanding. The Plan of Exchange Agreement states that MUBM desires to acquire one hundred percent (100%) of all of the issued and outstanding share capital of Wide Broad from the Wide Broad Shareholders in an exchange for a new issuance 20,000,000 shares of common stock of MUBM and the simultaneous retirement to treasury of 7,450,000 shares of common stock (the “Control Shares”) held in the name of Maurice Katz (our President) in a transaction intended to qualify as a tax-free exchange pursuant to sections 351 and 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. Pursuant to the POE, MUBM shall effect a 1 for 4 reverse split of MUBM Common Stock and Wide Broad and MUBM shall work together to appoint a board of directors comprised of no less than 50% Independent Directors and form an independent audit committee comprised of no less than two individuals who meet the standards set forth by the NYSE Amex as these terms are defined by the NYSE Amex Company Guide as amended from time to time. The POE states that Wide Broad and MUBM shall have secured their shareholder approvals for this transaction, if required, in accordance with the laws of its place of incorporation and its constituent documents. The Boards of Directors of each of Wide Broad and MUBM shall have approved the transaction and this agreement, in accordance with the laws of its place of incorporation and its constituent documents. Each party has furnished to the other party all corporate and financial information which is customary and reasonable, to conduct its respective due diligence, normal for this kind of transaction. As of closing of the POE, MUBM has 100% of the issued and outstanding shares of Wide Broad. As of the Closing date, MUBM issued to Wide Broad 20,000,000 new investment shares of Common Stock of MUBM and simultaneously retired to treasury, 7,450,000 shares of common stock held in the name of Maurice Katz (our President), in exchange for 100% of the capital stock of Wide Broad. MUBM and Wide Broad has been reorganized, such that MUBM has acquired 100% the capital stock of Wide Broad, and Wide Broad is a wholly-owned subsidiary of MUBM. CHDITN is currently a wholly-owned subsidiary of Wide Broad and after the post share exchange, CHDITN is a wholly-owned indirect subsidiary of MUBM operating under the name “Dongguan CHDITN Printing Co., Ltd.” a corporation organized and existing under the laws of the People’s Republic of China. Description of MUBM Business Murals By Maurice, Inc. (www.muralsbymaurice.com) is an existing business in Coral Springs, Florida. Since the Company began full-time operations in 1999, it has provided mural painting services that cater to customer needs and budgets. The Company was incorporated under the laws of the state of Florida on January 11, 2007, and continues to specialize in mural painting. The Company strives to nurture the best practices, talent of personnel, and customer service and share them broadly to create value for customers, shareholders, partners and employees. Murals By Maurice, Inc. continues to explore opportunities that will result in continued growth including new potential ventures of selling art online and offering art classes. Murals By Maurice, Inc. promotes products and services primarily through print and online advertisements, word-of-mouth advertisements, and referrals, and concentrates on building a distribution network for internet sales. Our target market includes homeowners, organizations, businesses, schools, medical offices, hospitals, and churches.
